 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 RAYMOND HALWIX,                                          Case No.: 2:17-cv-02263-APG-CWH

 4          Plaintiff                                           Order Accepting Report and
                                                                    Recommendation
 5 v.
                                                                     [ECF Nos. 17, 20, 30]
 6 COMMISSIONER OF SOCIAL SECURITY,

 7          Defendant

 8         On June 28, 2019, Magistrate Judge Hoffman recommended that Robert William Halwix,

 9 the plaintiff’s adult surviving child, be designated as the real party in interest following plaintiff

10 Raymond Halwix’s death while this case was pending. ECF No. 30. Judge Hoffman also

11 recommended that the plaintiff’s motion to remand be denied and the Commissioner’s motion to

12 affirm be granted. Id. Halwix did not file an objection. Thus, I am not obligated to conduct a de

13 novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts

14 to “make a de novo determination of those portions of the report or specified proposed findings

15 to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)

16 (en banc) (“the district judge must review the magistrate judge’s findings and recommendations

17 de novo if objection is made, but not otherwise” (emphasis in original)).

18         IT IS THEREFORE ORDERED that Magistrate Judge Hoffman’s report and

19 recommendation (ECF No. 30) is accepted; Robert William Halwix, the plaintiff’s adult

20 surviving child, is designated as the real party in interest; plaintiff’s motion to remand (ECF No.

21 17) is DENIED, and the defendant’s motion to affirm (ECF No. 20) is GRANTED. The clerk

22 of court is instructed to enter judgment in favor of the defendant and against the plaintiff.

23         DATED this 18th day of July, 2019.
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
